48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Arline ALEXANDER, Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Appellee.
No. 94-2215.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 16, 1994.Filed:  Feb. 15, 1995.

Before BOWMAN and LOKEN, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Arline Alexander brought this action pursuant to 42 U.S.C. Sec. 405(g) for review of a final decision of the Secretary denying her claim for a period of disability and for disability insurance benefits.  The District Court1 granted the Secretary's motion for summary judgment and dismissed Alexander's complaint with prejudice.  Alexander appeals.


2
For reversal, Alexander argues that (1) the District Court erred in holding that substantial evidence supports the Secretary's decision, (2) the Administrative Law Judge failed to consider properly Alexander's treating physician's opinion, and (3) the ALJ failed to consider properly Alexander's subjective complaints and alleged nonexertional limitations.


3
Having considered the briefs and record, we conclude that no error of law appears and that the Secretary's decision denying Alexander's claim for disability benefits is supported by substantial evidence.  As an opinion by this Court would lack precedential value, the judgment of the District Court is affirmed without further discussion.


4
AFFIRMED. See 8th Cir.  R. 47B.



*
 The Honorable Andrew W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, who conducted the proceedings and entered judgment pursuant to the consent of the parties in accordance with 28 U.S.C. Sec. 636(c)